COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hassan Chahadeh v. Regions Bank

Appellate case number:    01-15-00656-CV

Trial court case number: 2012-67412A

Trial court:              270th District Court of Harris County

        The clerk’s record filed in this appeal does not contain a fully legible copy of a
Commercial Guarantee Agreement between the parties. The Court directs the Harris County
District Clerk to supplement the appellate record with the following exhibits:
       1. Regions Bank’s exhibit 9 (Image No. 66900456);
       2. Regions Bank’s exhibit A, subsection A-6, pgs. 48–50 (Image No. 66900459);
       3. Regions Bank’s exhibit A-06 (Image No. 66902814).
         We must review the trial court’s ruling based upon the materials before it at the time of
its ruling. See Roventini v. Ocular Sciences, Inc., 111 S.W.3d 719, 726 (Tex. App.—Houston
[1st Dist.] 2003, no pet.); TEX. R. APP. P. 34.5 (“If the clerk’s record is defective . . . , the
appellate clerk must inform the trial court clerk of the defect . . . and instruct the clerk to make
the correction.”). We require fully legible copies of these documents in order to do so. A
sample version of exhibit A-6 is attached for reference.
       Accordingly, the Harris County District Clerk is ordered to file a supplemental clerk’s
record containing a fully legible copy of appellant’s motion to dismiss and attachments (District
Clerk Image Nos. 66900456, 66900459, and 66902814), no later than 10 days from the date of
this order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: December 20, 2016